Case 1:20-cr-00023-HCN-DBP Document 24 Filed 06/26/20 PageID.42 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
CRISTINA P. ORTEGA, Assistant United States Attorney (#9567)
CY H. CASTLE, Assistant United States Attorney (#4808)
Attorneys for the United States of America
111 South Main Street, Suite 1800, Salt Lake City, Utah 84111
Tel: (801) 524-5682  Fax (801) 325-3310  cy.castle@usdoj.gov

                            IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, NORTHERN DIVISION

 UNITED STATES OF AMERICA,                             Case No. 1:20CR00023 HCN

                          Plaintiff,                   NOTICE OF APPEARANCE
                                                       OF COUNSEL
           vs.
                                                       Judge Howard C. Nielson, Jr.
 MARIAH KEISHA BUTLER,

                          Defendant.


           Notice is hereby given of the entry of appearance of Cy H. Castle, Assistant United States

Attorney, as co-counsel for the United States of America in the above-entitled action for the

purposes of all forfeiture related matters. Please serve all further notices and copies of pleadings,

papers and other materials relevant to this action upon:


                  Cristina P. Ortega (Lead Counsel)
                  Assistant United States Attorney
                  111 South Main Street, #1800
                  Salt Lake City, Utah 84111




                                  [This space intentionally left blank]




                                               Page 1 of 2
(Butler)
Case 1:20-cr-00023-HCN-DBP Document 24 Filed 06/26/20 PageID.43 Page 2 of 2




                  Cy H. Castle (Co-Counsel)
                  Assistant United States Attorney
                  111 South Main Street, Suite 1800
                  Salt Lake City, Utah 84111

           Dated this 26th day of June, 2020.

                                                 JOHN W. HUBER
                                                 United States Attorney


                                                 /s/ Cy H. Castle
                                                 CY H. CASTLE
                                                 Assistant U.S. Attorney




                                                Page 2 of 2
(Butler)
